Per Curiam.
Such an action as this, though instituted in the name of the commonwealth for the use of a party grieved, is strictly a civil suit, and therefore within the very letter of the eighth section of the act of 1836. Even a qui tarn action to recover a penalty, has been deemed a civil suit both here and in England; and how much more is an action for a private injury to be deemed so where the name of the commonwealth, as a common trustee, has been introduced into the security only to make it afford a re-medyfor all who should be injured. That.there is anything in the nature of such a remedy to make it an impracticable or unfit subject of arbitration, has not been pretended; and there is therefore no ground for the allegation of error.
Judgment affirmed.